

Exhibit 10.1
FIRST AMENDMENT TO
THE NEW HOME COMPANY INC.
2014 LONG-TERM INCENTIVE PLAN


THIS FIRST AMENDMENT TO THE NEW HOME COMPANY INC. 2014 LONG-TERM INCENTIVE PLAN
(this “First Amendment”), dated as of February 12, 2018, is made and adopted by
the Board of Directors (the “Board”) of The New Home Company Inc., a Delaware
corporation (the “Company”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).


RECITALS


WHEREAS, the Company maintains The New Home Company Inc. 2014 Long-Term
Incentive Plan (the “Plan”);


WHEREAS, pursuant to Section 5.2 of the Plan, the Board may amend this Plan as
it shall deem advisable; and
WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
The second and third sentences of Section 5.5 of the Plan are hereby deleted and
replaced with the following:

“Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying up to the
maximum statutory withholding rates in the applicable jurisdictions for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such taxable income. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder. Notwithstanding anything to the
contrary contained herein, shares of Common Stock tendered or withheld to
satisfy any tax withholding obligation with respect to an award granted
hereunder shall not again be available for issuance under Section 1.5 of this
Plan.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.

[Signature Page Follows]
    









--------------------------------------------------------------------------------




I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of The New Home Company Inc. on February 12, 2018.




Executed on this 15th day of February, 2018.




/s/ H. Lawrence Webb        
H. Lawrence Webb
Chief Executive Officer






























































    


2





